              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 1 of 17




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                          )
 9   LEMART GLENN,                        )               CASE NO. 2:18-cv-01162-BJR
                                          )
10                             Plaintiff, )               ORDER GRANTING DEFENDANT’S
                                          )               MOTION FOR SUMMARY JUDGMENT
11                 v.                     )               AND DENYING PLAINTIFF’S MOTION
                                          )               TO STRIKE
12   ROBERT WILKIE, Secretary of UNITED )
     STATES DEPARTMENT OF VETERANS )
13   AFFAIRS, on Behalf of Department of  )
     Veterans Affairs, agency,            )
14                                        )
                               Defendant. )
15   ____________________________________)
16

17                                      I.      INTRODUCTION

18          Before the Court is Defendant Secretary Robert Wilkie’s Motion for Summary Judgment.

19   Dkt. No. 42. Along with his response to the motion, Plaintiff LeMart Glenn submitted a motion
20   to strike portions of the Motion for Summary Judgment and several of the exhibits attached as
21
     impermissible hearsay. Dkt. No. 48. Having reviewed the motions, the oppositions thereto, the
22
     record of the case, and the relevant legal authorities, the Court will deny the Motion to Strike and
23
     grant the Motion for Summary Judgment. The reasoning for the Court’s decision follows.
24

25
                                                      1
                  Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 2 of 17




                                                  II.      BACKGROUND
 1
                Plaintiff is African-American and employed by the Department of Veterans Affairs’1
 2

 3   Nutrition and Food Service (“NFS”) as a Cook Supervisor at the Puget Sound Healthcare System

 4   located in Seattle, Washington. Am. Compl., Dkt. No. 5 at ¶¶ 1.2, 2.1. This suit involves at least

 5   five allegedly discriminatory acts occurring roughly from June 2016 through the middle of 2017.2
 6              First, between June and December 2016, Plaintiff claims he was subject to discriminatory
 7
     treatment and harassment when he was temporarily reassigned from Seattle to the American Lake
 8
     VA Medical Center south of Tacoma, Washington. Id. at ¶¶ 2.2–2.3. This reassignment was the
 9
     result of an investigation into Plaintiff’s conduct as supervisor. See Dkt. No. 42 at 3–5; see also
10

11   Dkt. No. 43-3 (Temporary Job Assignment Memorandum); Dkt. No. 43-4 (Return to Duty from

12   Reassignment Memorandum).                  According to Defendant, Plaintiff’s second-line supervisor,

13   Director of NFS Susan Brooks, received a number of complaints that several supervisors at the
14
     Seattle facility, including Plaintiff, were bullying and intimidating subordinates. Ms. Brooks
15
     conducted an investigation into the allegations, during which time Plaintiff was reassigned to
16

17

18
19
     1
         The Court will refer to the Department of Veterans Affairs as, alternatively, “the Department,” or “the VA.”
20   2
       Plaintiff’s response to the Motion for Summary Judgment includes numerous allusions to other allegedly harassing
     conduct, including a failure to provide him with a progress review, Dkt. No. 48 at 3, 23; assignment of duties below
21   his role of supervisor, id. at 3, 19; a failure to timely return him to his duty station when transferred, id. at 4, 21; a
     failure to take threats against him by a subordinate seriously, id. at 5, 19; a false allegation of an inappropriate
22   relationship with a subordinate, id. at 19; and that a white employee undeservedly received a higher annual review,
     id. at 21. Additionally, appended to his declaration, Plaintiff has included an 18-page timeline of unfair treatment at
23   the VA. Dkt. No. 50-16. Plaintiff does not appear to advance these claims as independently actionable claims of
     discrimination but, instead, part of an ongoing hostile workplace. The Court treats them as such. Further, as
24   discussed below, these allegations are not part of Plaintiff’s formal complaint to the VA. Thus, to the extent that
     Plaintiff wished to raise them as independent claims, he has failed to exhaust his administrative remedies. See infra
25   at 10 n.5.
                                                                 2
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 3 of 17




     American Lake. See Dkt. No. 43-2 (Fact Finding Inquiry Memorandum). The investigation
 1
     sustained and substantiated the allegations against Plaintiff of bullying and intimidating
 2

 3   subordinates. Dkt. No. 42 at 2. Plaintiff disputes the conclusions reached by the investigation

 4   claiming they are false and inaccurate.
 5          Second, Plaintiff complains that after returning from reassignment on December 12, 2016
 6
     he received his 2016 Fiscal Year Performance Appraisal, in which he was rated “fully successful,”
 7
     a step down from his previous year’s rating of “outstanding.” Dkt. No. 5 at ¶ 2.4. This rating,
 8
     both parties agree, was a result of Plaintiff’s lower rating in the “Leading People” category in light
 9

10   of the investigation and its conclusion. See Dkt. No. 42 at 2; Dkt. No. 48 at 2–3.

11          Third, on February 9, 2017, Plaintiff received a written admonishment that he claims was

12   “vague and conclusory.” Dkt. No. 5 at ¶ 2.4. An admonishment is the lowest form of discipline
13   in the Department. Plaintiff received the February 9 Admonishment as a result of the misconduct
14
     investigation’s substantiation of the claims of bullying and intimidation. Dkt. No. 42 at 6–7; see
15
     also Dkt. No. 43-8 (Admonishment). As a result, Plaintiff was required to undergo additional
16
     training and was assigned a mentor.         See Dkt. No. 43-5 (Memorializing Return to Duty
17

18   Memorandum). The Admonishment was removed from Plaintiff’s record after six months. Dkt.

19   No. 54 at ¶ 4.

20          Fourth, throughout this time, Plaintiff claims that his first-line supervisor, Operations
21
     Manager Daniel Atkins, “played games” with him, including harassing conduct such as switching
22
     Plaintiff’s desk assignment and tossing chicken bones on his desk. Dkt. No. 5 at ¶ 2.6.
23
            Finally, Plaintiff claims he was passed over for a position as Temporary Operations
24
     Manager on account of his race. Dkt. No. 5 at ¶ 2.10. The position became available when Mr.
25
                                                       3
                Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 4 of 17




     Atkins left the VA in February 2017. Dkt. No. 42 a 7–9. Interviews were conducted by Ms.
 1
     Brooks and Jessica Petersen, Assistant Director for NFS, and a Hispanic candidate was chosen
 2

 3   over Plaintiff in July of 2017. Id. at 8.

 4            Based on these actions, Plaintiff first contacted the Department’s Equal Employment
 5   Opportunity (“EEO”) counselor on January 31, 2017.3 In a letter dated April 26, 2017, the VA’s
 6
     Office of Resolution Management (“ORM”) acknowledged Plaintiff’s complaints, closed informal
 7
     counseling, and invited Plaintiff to submit a formal complaint. Dkt. No. 43-10 (ORM Letter dated
 8
     April 26, 2017). This letter lists four bases for Plaintiff’s complaint: (1) the Admonishment, (2)
 9

10   the 2016 Appraisal, (3) the Reassignment, and (4) “Harassment/Hostile Work Environment”

11   occurring “June 3, 2016 and ongoing” claiming “a history of discriminatory treatment by

12   [Plaintiff’s] supervisor, Mr. Daniel Atkins.” Id. at 2. Plaintiff filed a formal Complaint of
13   Employment Discrimination on May 3, 2017 listing these same actions.                               Dkt. No. 43-12
14
     (Complaint of Employment Discrimination).
15
              On June 16, 2017, ORM sent a letter partially accepting and partially rejecting Plaintiff’s
16
     claims. Dkt. No. 43-11 (ORM Letter dated June 16, 2017). Specifically, the letter rejected
17

18   Plaintiff’s complaints based on the Reassignment and the 2016 Appraisal as independently

19   actionable claims because he did not timely seek EEO counseling. Id. at 2–3. ORM accepted

20   Plaintiff’s claim based on the Admonishment as an independently actionable claim and all four
21

22

23
     3
      There is some confusion as to whether Plaintiff first contacted ORM on January 31, 2017 or February 1, 2017. See
24   Dkt. No. 50 at ¶ 23. Some of the internal VA documents say January 31, 2017, see e.g., Dkt. No. 43-11 at 2, others
     say February 1, 2017, see e.g., Dkt. No. 43-12 at 2. The difference is inconsequential so the Court will credit the
25   early date, January 31, 2017, as it is more beneficial to Plaintiff in evaluating exhaustion of administrative remedies.
                                                                4
                Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 5 of 17




     events as evidence of a hostile environment claim. Id. at 3.4 The parties have not submitted
 1
     evidence of other informal counseling or submission of another formal complaint. Plaintiff filed
 2

 3   his case in this Court on August 8, 2018. Dkt. No. 1.

 4                                          III.     MOTION TO STRIKE
 5            Along with his response to the Motion for Summary Judgment, Plaintiff submitted a
 6   motion to strike sections of the Motion for Summary Judgment and several exhibits attached
 7
     thereto as impermissible hearsay. Dkt. No. 48 at 9–13. Specifically, Plaintiff seeks to strike the
 8
     Fact Finding Inquiry Memorandum (Dkt. No. 43-2), the Return to Duty from Reassignment
 9
     Memorandum (Dkt. No. 43-4), the Admonishment (Dkt. No. 43-8), and sections of the Motion for
10

11   Summary Judgment (Dkt. No. 42) to the extent they rely on statements made by other employees

12   in support of the claim that Plaintiff bullied or intimidated subordinates. Dkt. No. 48 at 11–13.

13            It is axiomatic that District Courts may only consider admissible evidence in ruling on a
14
     motion for summary judgment. Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993, 998 (9th
15
     Cir. 2019). Inadmissible hearsay is an out-of-court statement “offer[ed] in evidence to prove the
16
     truth of the matter asserted in the statement.” FED. R. EVID. 801(c). At the same time, at the
17
     summary judgment phase, district courts do not focus on the admissibility of the evidence’s form,
18
19   but instead on the admissibility of its contents. Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th

20   Cir. 2003). Thus, even declarations that contain hearsay may be considered at summary judgment
21

22

23
     4
      Specifically, the letter states that “[the Admonishment] has been accepted for investigation as an independent claim
24   and your overall claim of hostile work environment ([all four events]) is accepted for investigation. [The
     Reassignment] and [the 2016 Appraisal] are dismissed as untimely independent claims, but will remain as events in
25   your hostile work environment claim.” Dkt. No. 43-11 at 3.
                                                              5
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 6 of 17




     if they could be presented in an admissible form at trial. Fonseca v. Sysco Food Servs. of Arizona,
 1
     Inc., 374 F.3d 840, 846 (9th Cir. 2004) (citing Fraser, 342 F.3d at 1037).
 2

 3          After reviewing both the challenged statements and Defendant’s reliance on them in his

 4   briefing, the Court determines that they do not constitute hearsay. Here, the statements are not
 5   being relied on for the truth of the matter asserted, i.e. that Plaintiff was intimidating subordinates,
 6
     but that the statements were in fact made and that the VA relied on them as non-pretextual reasons
 7
     for conducting the investigation in the first place and issuing the Admonishment. The exhibits
 8
     document the underlying facts of the investigation; what actions were taken in interviewing
 9

10   witnesses; the investigation’s conclusion; and the remedial actions taken in response to the

11   investigation’s findings. Further, Plaintiff has not shown that, were there to be a trial, Defendant

12   would be otherwise unable to produce the employees in question to testify as to their interactions
13   with Plaintiff and what exactly they told the investigators during the investigation.
14
                            IV.     MOTION FOR SUMMARY JUDGMENT
15
         A. Legal Standard
16
            Federal Rule of Civil Procedure 56 instructs that a district court “shall grant summary
17
     judgment if the movant shows that there is no genuine dispute as to any material fact and the
18
19   movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Celotex Corp.

20   v. Catrett, 477 U.S. 317, 322 (1986). “An issue of material fact is genuine if there is sufficient

21   evidence for a reasonable jury to return a verdict for the non-moving party.” Karasek v. Regents
22
     of Univ. of California, 956 F.3d 1093 (9th Cir. 2020) (quoting Tauscher v. Phoenix Bd. of Realtors,
23
     Inc., 931 F.3d 959, 962 (9th Cir. 2019)). Further, a fact is “material,” where it “might affect the
24
     outcome of the case.” Espinoza v. City of Seattle, No. 17-cv-1709, 2020 WL 2098037, at *10
25
                                                        6
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 7 of 17




     (W.D. Wash. May 1, 2020) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
 1
            In reviewing a motion for summary judgment, the Court views the evidence in a light most
 2

 3   favorable to the nonmoving party. Luna v. Hansen & Adkins Auto Transp., Inc., 956 F.3d 1151

 4   (9th Cir. 2020). The movant bears the initial burden of demonstrating that they are entitled to
 5   summary judgment. Espinoza, 2020 WL 2098037, at *11 (citing Celotex, 477 U.S. at 323). If the
 6
     movant will not bear the burden of proof at trial, as is the case here, they can meet their initial
 7
     burden by producing evidence negating an essential element of the nonmovant’s case or by
 8
     showing that the nonmovant lacks evidence essential to its claim. Id. (citing Nissan Fire & Marine
 9

10   Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1106 (9th Cir. 2000)). If the movant meets their initial

11   burden, the nonmovant must come forward with specific evidence based on which a factfinder

12   could reasonably find in the nonmovant’s favor. Id. (citing Celotex, 477 U.S. at 324).
13      B. Exhaustion of Administrative Remedies
14
            As a precondition to suit under Title VII, an aggrieved federal employee must exhaust his
15
     administrative remedies. 42 U.S.C. § 2000e-16(c); Sommatino v. United States, 255 F.3d 704,
16
     707–08 (9th Cir. 2001); see also Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843 (2019). Title
17
     VII’s regulatory scheme requires federal employees to notify an EEO counselor of discriminatory
18
19   conduct within 45 days of the alleged conduct in order to provide the agency with a chance to

20   investigate and attempt to remediate the issues informally. 29 C.F.R. § 1614.105(a)(1); Sager v.
21   McHugh, 942 F. Supp. 2d 1137, 1142 (W.D. Wash. 2013).
22
            Defendant claims that Plaintiff failed to exhaust his administrative remedies for three of
23
     the independently actionable discriminatory acts: (1) the Reassignment, (2) the 2016 Appraisal,
24
     and (3) the failure to hire as Temporary Operations Manager. Dkt. No. 42 at 12–13. There is no
25
                                                     7
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 8 of 17




     question that Plaintiff’s contact with an EEO counselor was well beyond the 45 days or not at all
 1
     for these claims. Plaintiff first contacted an EEO counselor on January 31, 2017 and raised both
 2

 3   the Reassignment and the 2016 Appraisal. The Reassignment occurred on June 3, 2016, 242 days

 4   before Plaintiff’s contact with the EEO counselor, and the 2016 Appraisal occurred on December
 5   12, 2016, 50 days before the contact. ORM correctly rejected these claims because they were time
 6
     barred. This Court finds the same.
 7
            Plaintiff claims that his delay should be excused or equitably tolled because, at the time of
 8
     the actions, he had no basis for believing the actions were the result of discrimination. Dkt. No.
 9

10   48 at 6, 13–18. According to Plaintiff, he did not realize the Reassignment and the 2016 Appraisal

11   were discriminatory until he met with Mr. Atkins on December 27, 2016 to discuss his 2016

12   Appraisal and realized that there were “no facts to support his downgraded evaluation.” Id. at 6.
13   Alternatively, Plaintiff claims his claims should be tolled because he did not understand that he
14
     was required to file new charges for each act of discrimination and his belief that additional filings
15
     would have been futile. Id.
16
            The Court finds that Plaintiff does not meet the requirements for equitable tolling. In order
17

18   to establish equitable tolling, a plaintiff must show (1) that he pursued his rights diligently and (2)

19   that some extraordinary circumstance prevented timely filing. Smith v. Davis, 953 F.3d 582, 588

20   (9th Cir. 2020) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)); see also Leong v. Potter,
21
     347 F.3d 1117, 1122–23 (9th Cir. 2003). Generally, when properly invoked, mandatory claim-
22
     processing rules “must be enforced.” Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct.
23
     13, 17–18 (2017). However, “if an employee did not at the time of the alleged discriminatory
24
     action know or have reason to know that an employment decision was discriminatory in nature,
25
                                                       8
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 9 of 17




     the time limits for filing an administrative complaint may be tolled.” Al-Saffy v. Vilsack, 827 F.3d
 1
     85, 98 (D.C. Cir. 2016) (quoting Stoller v. Marsh, 682 F.2d 971, 974 (D.C. Cir. 1982)).
 2

 3          Here, however, Plaintiff’s own testimony undermines his claim to ignorance. Plaintiff

 4   claims he only realized that the Reassignment and the 2016 Appraisal were discriminatory after
 5   he met with his supervisor in December of 2016 and his supervisor was unable to provide adequate
 6
     cause for both. Dkt. No. 48 at 6. But, Plaintiff had long complained about lack of context for
 7
     those actions including at the time they occurred. See Dkt. No. 50 at ¶ 7 (Declaration of LeMart
 8
     Glenn stating, “I was not informed of what the alleged behavior involved”). Additionally, his
 9

10   claim that he was never informed that he needed to file a separate claim of discrimination for each

11   individual allegedly discriminatory act does not apply to the Reassignment and 2016 Appraisal

12   because, at the time they occurred, Plaintiff had no pending claims. Further, Defendant has
13   presented evidence that VA employees receive annual training on the 45-day EEO counsel contact
14
     requirement, which Plaintiff has failed to refute. See Dkt. No. 53 at 6; see also Dkt. No. 45 at 1
15
     (Declaration of VA EEO Specialist Ronnie Jones). Finally, Plaintiff has presented no evidence
16
     that submitting his claims at that time would have been futile outside of his subjective belief. See
17

18   Dkt. No. 50 at ¶ 36. Overall, Plaintiff presents no extraordinary circumstances warranting

19   equitable tolling for either the Reassignment or the 2016 Appraisal.

20          As for Plaintiff’s complaint regarding the position of Temporary Operations Manager,
21
     Plaintiff has provided no evidence that he ever raised this complaint with ORM. It is not part of
22
     his formal complaint and not addressed by ORM in its correspondence. Plaintiff also made no
23
     attempt to amend his existing EEO Complaint to include this claim. Thus, Plaintiff has failed to
24
     exhaust as to this claim. See Leong, 347 F.3d at 1123 (quoting Leorna v. U.S. Dep’t of State, 105
25
                                                      9
               Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 10 of 17




     F.3d 548, 551 (9th Cir. 1997) (“once a claimant retains counsel, tolling ceases because she has
 1
     gained the means of knowledge of her rights and can be charged with constructive knowledge of
 2

 3   the law’s requirements”)); see also Dkt. No. 43-10 (ORM Letter dated April 26, 2017 addressed

 4   to Richard Wooster, Plaintiff’s counsel in the instant case, on Plaintiff’s behalf).5
 5       C. Discrimination and Hostile Work Environment Claims
 6            1. Discrimination
 7
              The Court examines Plaintiff’s remaining claims for Title VII discrimination under the
 8
     familiar McDonnell Douglas burden-shifting framework. See Weil, 922 F.3d at 1002; see also
 9
     Erickson v. Biogen, Inc., 417 F. Supp. 3d 1369, 1378 (W.D. Wash. 2019). Under this framework,
10

11   Plaintiff bears the initial burden of establishing a prima facie case of discrimination, including that

12   he (1) belongs to a protected class; (2) was performing his job satisfactorily; (3) suffered an adverse

13   employment action; and (4) that his employer treated him differently than a similarly situated
14   employee who does not belong to the same protected class. Hawn v. Exec. Jet Mgmt., Inc., 615
15
     F.3d 1151, 1156 (9th Cir. 2010). If he can do so, the burden shifts to Defendant to articulate a
16
     legitimate, nondiscriminatory reason for the challenged conduct. If he is able to do so, the burden
17
     shifts back to Plaintiff to produce evidence that Defendant’s proffered nondiscriminatory reasons
18
19   are merely pretextual.

20            Two alleged independently actionable claims of discrimination remain: the Admonishment

21   and the harassing conduct of Mr. Atkins.
22

23

24
     5
       As discussed supra, the failure to raise the other conduct of which Plaintiff complains in his response to summary
25   judgment is also fatal to these claims as independent actionable claims. See supra at 2 n.2.
                                                              10
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 11 of 17




                a. Admonishment
 1
            As regards the Admonishment, Defendant claims it was a legitimate act taken as a result
 2

 3   of an impartial investigation into alleged misconduct by Plaintiff. Dkt. No. 42 at 6–7, 16. In

 4   support of his burden on summary judgment, Defendant has produced the paper trail documenting

 5   the allegations, investigation, and the Admonishment itself, which states the grounds for its finding
 6   of conduct unbecoming of a Federal Supervisor. See Dkt. No. 43-8.
 7
            Plaintiff opposes summary judgment on this claim arguing that the Admonishment was
 8
     baseless and prompted by discrimination. See Dkt. No. 48 at 21–24. As evidence, he points to the
 9
     three anonymous complaints that initiated the misconduct investigation and highlights that in those
10

11   complaints no charges are levelled against him specifically. Id. at 3, 21; see also Dkt. Nos. 50-10,

12   50-11, 50-12. Based on the lack of specific allegations at the initiation of the investigation,

13   Plaintiff concludes the whole investigation as it relates to him and its outcomes were built on
14
     pretext for racial discrimination. See Dkt. No. 50 at ¶¶ 9, 21, 23.
15
            Reviewing the evidence produced by both parties, the Court concludes that the first two
16
     steps of the McDonnell Douglas framework have been met. Plaintiff is a member of a protected
17
     class, he has at least alleged his performance was satisfactory, that he suffered an adverse action
18
19   by being admonished, and that the adverse action was taken on account of his race. Defendant, in

20   turn, has produced the records leading to the Admonishment, pointing to the legitimate,
21   nondiscriminatory reason of Plaintiff’s alleged bullying and intimidating conduct towards
22
     subordinates. Thus, it falls to Plaintiff to come forward with evidence of pretext.
23
            An employee may show that an employer’s proffered nondiscriminatory reason is pretext
24
     if the explanation is “unworthy of credence because it is internally inconsistent or otherwise not
25
                                                      11
              Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 12 of 17




     believable.” Chuang v. Univ. of California Davis, Bd. of Trustees, 225 F.3d 1115, 1127 (9th Cir.
 1
     2000); see also Campbell v. Hawaii Dep't of Educ., 892 F.3d 1005, 1022 (9th Cir. 2018) (quoting
 2

 3   Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008) (a plaintiff may show pretext “either

 4   ‘directly by persuading the court that a [retaliatory] reason more likely motivated the employer or
 5   indirectly by showing that the employer’s proffered explanation is unworthy of credence’”)).
 6
             Here, Plaintiff’s arguments as to pretext are unavailing. Review of the three anonymous
 7
     complaints clearly paints favoritism and unequal treatment of subordinates by supervisors at the
 8
     Puget Sound Healthcare System as systemic. See, e.g. Dkt. No. 50-11 at 2 (“[employee] said she
 9

10   going make big report to the union on managers because they know whats going on and they do

11   nothing”); Id. (“[w]e want the managers hear these problems because they keep happening to us

12   and we know [Mr. Atkins] is going to do nothing . . .”); id. at 2 (“[w]e want HR to come talk with
13   us bout unfair problems here and why some managers not fair to all employees”). Additionally,
14
     Ms. Brooks testified that the fact-finding investigation occurred in two phases, the first initiated
15
     by the two anonymous letters and a second based on the results of the first investigation and the
16
     third anonymous letter. Dkt. No. 49-2 at 85:14–20. Based on the evidence amassed by the time
17

18   of the second phase of fact finding, Ms. Brooks testified that “it was felt that the whole service line

19   needed to be interviewed.” Id. at 85:19–20; see also id. at 90:3–10 (“Q. Was there an anonymous

20   letter about Mr. Glenn, or was it just the inquiry that was started in response to an anonymous
21
     letter that cause Mr. Glenn to be sent away? A. To the best of my recollection, it was information
22
     that came from the fact-finding, the first fact-finding, where there were several allegations
23
     pertaining to Mr. Glenn . . . .”).
24
             Thus, it is easy to see that, while Plaintiff is not mentioned specifically in the anonymous
25
                                                       12
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 13 of 17




     letters, Ms. Brooks’ investigation would have focused on all the supervisors at the facility and their
 1
     conduct, including Plaintiff. After interviewing 51 people, the Admonishment states that 24 of the
 2

 3   individuals interviewed testified that Plaintiff intimidated them. Dkt. No. 43-8 at 2. Thus, contrary

 4   to Plaintiff’s argument, the investigation was not baseless or unfounded. Plaintiff is unable to
 5   provide any other evidence to support a claim of pretext other than his subjective intuition.
 6
                b. Mr. Atkins’ Harassing Conduct
 7
            As regards the conduct of Mr. Atkins, including the reassignment of Plaintiff’s desk and
 8
     the allegation that Mr. Atkins put chicken bones on Plaintiff’s desk, Defendant claims that Plaintiff
 9
     fails to make out a prima facie case because these actions do not constitute adverse employment
10

11   actions. Dkt. No. 42 at 9–10, 17. The Court agrees.

12          In the Title VII context, an “adverse employment action” is one that “significantly alters

13   the terms and conditions of an employee’s job, such as termination, demotion accompanied by a
14
     decrease in pay, or a material loss of benefits or responsibilities.” Espinoza, 2020 WL 2098037,
15
     at *12 (quoting Spann v. City of Los Angeles, No. 14-cv-1751, 2014 WL 12703994, at *3 (C.D.
16
     Cal. Apr. 3, 2014)); see also Campbell, 892 F.3d at 1012 (quoting Davis, 520 F.3d at 1089) (“[f]or
17
     claims of disparate treatment under Title VII, an adverse employment action is one that ‘materially
18
19   affects the compensation, terms, conditions, or privileges of employment’”).

20          First, the reassignment of a desk did not significantly alter the terms of Plaintiff’s terms of
21   employment. Defendant has produced evidence that the desk Plaintiff was reassigned was one of
22
     three supervisor’s desks, and that there is little difference between the three. See Dkt. No. 42 at 9;
23
     Dkt. No. 46 at ¶ 5. Plaintiff shows no other harm. Second, even considering how disgusting an
24
     act throwing chicken bones is, and the possible racial implications of such an act, the action cannot
25
                                                      13
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 14 of 17




     be said to change the terms and conditions of Plaintiff’s employment. As such, neither act can
 1
     stand as an independent claim.
 2

 3          2. Hostile Work Environment

 4          To establish a prima facie case of hostile work environment under Title VII, Plaintiff must

 5   show that (1) he was subjected to verbal or physical conduct because of his membership in a
 6   protected class; (2) the conduct was unwelcome; and (3) the conduct was sufficiently severe or
 7
     pervasive to alter the conditions of the plaintiff’s employment and create an abusive work
 8
     environment. Djitte v. Delta Glob. Serv., No. 19-cv-00480, 2020 WL 1689732, at *2 (W.D. Wash.
 9
     Apr. 7, 2020) (citing Meritor v. Savings Bank v. Vinson, 477 U.S. 57 (1986)); see also Surrell v.
10

11   Cal. Water Serv. Co., 518 F.3d 1097, 1108 (9th Cir. 2008).

12          Courts look at the totality of the circumstances when examining a claim of hostile work

13   environment including “the frequency of the discriminatory conduct; its severity; whether it is
14
     physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
15
     interferes with an employee’s work performance.” Djitte, 2020 WL 1689732, at *2 (quoting
16
     Faragher v. City of Boca Raton, 524 U.S. 775, 787–88 (1998)). Additionally, the working
17
     environment must be both subjectively and objectively be perceived as abusive.” Vasquez v. Cty.
18
19   of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2003), as amended (Jan. 2, 2004) (quoting Brooks v.

20   City of San Mateo, 229 F.3d 917, 923 (9th Cir. 2000)).
21          As the Supreme Court held in National R.R. Passenger Corp. v. Morgan, hostile work
22
     environment claims are different then claims of discrimination based on discrete acts because, by
23
     their very nature, they involve repeated conduct. 536 U.S. 101, 115 (2002). Since the complained
24
     of conduct “cannot be said to occur on any particular day,” the Supreme Court held that courts
25
                                                    14
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 15 of 17




     may still look at “component acts of the hostile work environment [that] fall outside the statutory
 1
     time period” so long as “an act contributing to the claim occurs within the filing period.” Id. at
 2

 3   115, 117. Time barred acts such as the Reassignment, the 2016 Appraisal, and the failure to hire

 4   as Temporary Operations Manager may then be considered as part of one hostile environment
 5   claim so long as they are related to none time barred claims. Id. at 117–18; see also id. at 120 (“[a]
 6
     court’s task is to determine whether the acts about which an employee complains are part of the
 7
     same actionable hostile work environment practice, and if so, whether any act falls within the
 8
     statutory time period”). In doing so, the Court considers whether the events were “‘sufficiently
 9

10   severe or pervasive,’ and whether the earlier and later events amounted to ‘the same type of

11   employment actions, occurred relatively frequently, [or] were perpetrated by the same managers.’”

12   Porter v. California Dep’t of Corr., 419 F.3d 885, 893 (9th Cir. 2005) (quoting Morgan, 536 U.S.
13   at 116, 120).
14
            Defendant claims that none of the acts Plaintiff complains of, and which were investigated
15
     by ORM, were sufficiently severe or pervasive to alter the terms of Plaintiff’s employment. Dkt.
16
     No. 42 at 18. Plaintiff points to all of the acts mentioned herein, from the Reassignment to his
17

18   failure to be hired as Temporary Operations Manager, as evidence of an ongoing hostile work

19   environment. Dkt. No. 48 at 18–24. At the core of his demonstration of racial animus, is the

20   allegation that his Reassignment and subsequent Admonishment had no other conceivable basis,
21
     as he claims his superiors were unable to show sufficient justification for those actions. See, e.g.,
22
     Dkt. No. 50 at ¶ 30.
23
            The Court finds that Plaintiff has failed to provide sufficient evidence to support his hostile
24
     work environment claim. First, in line with the Court’s holdings supra, the VA’s decision to
25
                                                      15
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 16 of 17




     initiate a misconduct investigation, reassign Plaintiff, and issue the Admonishment were not
 1
     baseless but, instead, based on legitimate concerns raised by subordinates. See supra at 11–13.
 2

 3   Further, the investigation’s finding of conduct unbecoming of a Federal Supervisor supports the

 4   rating Plaintiff received on his 2016 Appraisal. Finally, as the Court has already found, Mr.
 5   Atkin’s conduct cannot be said to have significantly altered the conditions of Plaintiff’s
 6
     employment. See supra at 13–14.
 7
            Even looking further into the most disgusting incident leveled at Plaintiff, that of the
 8
     chicken bones thrown on his desk, Ms. Brooks claims she did not hear of this incident until it was
 9

10   raised at the parties’ mediation. See Dkt. No. 42 at 9, 18; see also Dkt. No. 43-1 at 39:10–23

11   (Deposition of Susan Brooks). When addressing a hostile environment created by a supervisor,

12   such as Mr. Atkins, an employer is vicariously liable for the actions of the supervisor unless no
13   “tangible employment action” has been taken. Nichols v. Azteca Rest. Enterprises, Inc., 256 F.3d
14
     864, 877 (9th Cir. 2001). Where no employment action has taken place, the employer may raise
15
     an affirmative defense including that the employer “exercised reasonable care to prevent and
16
     correct promptly any [] harassing behavior.” Id.
17

18          Here, throwing chicken bones, no matter how disgusting an act, cannot be said to be a

19   tangible employment action. Further, Ms. Brooks, and the VA by extension, could not have taken

20   steps to correct such behavior if she did not know it was occurring. Plaintiff does not provide any
21
     tangible evidence that he raised the concerns about Mr. Atkins before bringing the complaint at
22
     issue here.
23
            Plaintiff has also complained about conduct completely unrelated to management,
24
     including false allegations and threatening conduct by subordinates. See surpa at 2 n.2. The Court
25
                                                     16
             Case 2:18-cv-01162-BJR Document 55 Filed 07/08/20 Page 17 of 17




     cannot identify a concerted harassing effort that significantly changed the terms and conditions of
 1
     Plaintiff’s employment. What is left is some justified conduct which Plaintiff subjectively
 2

 3   disagrees and an assortment of other vague accusations that are neither concerted, severe, nor

 4   pervasive.
 5                                        V.     CONCLUSION
 6          For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion for Summary
 7
     Judgment, Dkt. No. 42, and DENIES Plaintiff’s Motion to Strike, Dkt. No. 48.
 8

 9
            DATED this 8th day of July, 2020.
10

11
                                                          _______________________________
12                                                        BARBARA J. ROTHSTEIN
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
                                                     17
